Title: Thomas Jefferson to Joseph C. Cabell, 22 January 1820
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


					
						Dear Sir
						
							Monticello
							Jan. 22. 20.
						
					
					I send you the inclosed as an exhibit to our enemies as well as friends. Kentucky, our daughter, planted since Virginia was a distinguished state, has an University, with 14. professors & upwards of 200 students. while we, with a fund of a million & a half of Dollars, ready raised and appropriated, are higgling without the heart to let it go to it’s use. if our legislature  does not heartily push our University, we must send our children for education to Kentucky or Cambridge. the latter will return them to us fanatics & tories, the former will keep them to add to their population. if however we are to go a begging any where for  our education, I would rather it should be to Kentucky than any other state, because she has more of the flavor of the old cask than any other. all the states but our own are sensible that knolege is power. the Missouri question is for power. the efforts now generally making thro’ all the states to advance their science is for power, while we are sinking into the barbarism of our Indian aborigines, and expect like them to oppose by ignorance the overwhelming mass of light & science by which we shall be surrounded. it is a comfort that I am not to live to see this.—our exertions in building this last year have amounted to the whole of the public annuity of this year, for which therefore we have been obliged to draw to relieve the actual distresses of our workmen; and the subscriptions come in slow & grudgingly. you know that we are to pay Dr Cooper 1500.D. in May, and his family will depend on it for subsistence in his absence. we have been obliged therefore to set apart, as our only sure dependance, 6. particular subscriptions on the punctuality of which we can depend, to wit, yours, mr Madison’s, Genl Cocke’s, mr Divers’s,  John  Harris’s, & mine, which exactly make up the money. affectly yours
					
						
							Th: Jefferson
						
					
				